Exhibit 10.6
THE CHUBB CORPORATION
LONG-TERM INCENTIVE PLAN (2009)
Performance Unit Award Agreement
     This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of
February 24, 2010, is by and between The Chubb Corporation (the “Corporation”)
and                                          (the “Participant”), pursuant to
The Chubb Corporation Long-Term Incentive Plan (2009) (the “Plan”). Capitalized
terms that are not defined herein shall have the same meanings given to such
terms in the Plan. If any provision of this Agreement conflicts with any
provision of the Plan (as either may be interpreted from time to time by the
Committee), the Plan shall control.
     WHEREAS, pursuant to the provisions of the Plan, the Committee has
authorized the grant to the Participant of Performance Units in accordance with
the terms and conditions of this Agreement, subject to the acceptance of its
terms by the Participant; and
     WHEREAS, the Participant and the Corporation desire to enter into this
Agreement to evidence and confirm the grant of such Performance Units on the
terms and conditions set forth herein.
     NOW THEREFORE, the Participant and the Corporation agree as follows:
     1. Grant of Performance Units. Pursuant to the provisions of the Plan, the
Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of ___Performance Units
(the “Award”).
     2. Payment of Earned Performance Units.
          (a) Settlement of Performance Units. Subject to the provisions of this
Section 2, Section 4, and Section 5, the Payment Value of each Performance Unit
covered by the Award which the Committee determines, in writing, to be earned
pursuant to Section 3 shall be paid by the Corporation on a date (the “vesting
date”) as soon as administratively practicable after (but no later than 21/2
months after the calendar year end coincident with) the end of the Performance
Cycle described in Section 3(a). Payments hereunder shall be made in cash,
shares of Stock, or a combination thereof, as determined by the Committee in its
sole discretion. Notwithstanding the aforementioned, the vesting date shall be
the last day of the Performance Cycle if (i) the Participant experiences a
Qualifying Termination on or after December 31, 2010 or (ii) the Committee
determines, in its discretion, pursuant to Section 4(b), that the Participant
will not forfeit his or her rights to Performance Units upon his or her
termination of employment for other reasons; in either case, provided the
Committee determines, in writing, that Performance Units are to be awarded
hereunder.

 



--------------------------------------------------------------------------------



 



          (b) Voluntary Deferral. Notwithstanding the provisions of
Section 2(a), the Participant may elect, by election filed with the Corporation
under its Key Employee Deferred Compensation Plan (2005) (or any successor plan
or program) (the “Deferred Compensation Plan”), and on a form acceptable to the
Committee, not later than June 30, 2012 and subject to such terms and conditions
as the Committee may specify, to have any payment that may become due in respect
of Performance Units covered by the Award deferred until such later time as
shall be specified in such election.
     3. Vesting Criteria Applicable to Performance Units.
          (a) Performance Cycle. The Performance Cycle for this Award shall
commence on January 1, 2010, and shall end on December 31, 2012.
          (b) Performance Goal. The Performance Goal for the Performance Cycle
is the total return per share of Stock to the Corporation’s shareholders,
inclusive of dividends paid (regardless of whether paid in cash or property,
which dividends shall be deemed reinvested in Stock), during the Performance
Cycle in comparison to the total return per share of stock, inclusive of
dividends paid (regardless of whether paid in cash or property, which dividends
shall be deemed reinvested in stock), achieved by the companies (i) that are in
the Standard & Poors 500 Index (the “S&P 500”) on the date the Performance Cycle
begins and (ii) that continue to file public reports pursuant to the Act for the
entirety of the Performance Cycle (such companies, the “Comparison Companies”).
For the avoidance of doubt, a company included in the S&P 500 on the date the
Performance Cycle commences that is not included in the S&P 500 at the
conclusion of the Performance Cycle will be a Comparison Company as long as it
files public reports pursuant to the Act for the entire Performance Cycle (and
any company first included in the S&P 500 after the start of the Performance
Cycle would not be a Comparison Company).
          (c) Comparison of Total Shareholder Return. Except as provided in
Section 5, the Performance Units covered by the Award shall be deemed earned
based on where the Corporation’s total shareholder return during the Performance
Cycle ranks in relation to the total shareholder returns of the Comparison
Companies during such period. For purposes of calculating the total shareholder
return of the Corporation and the Comparison Companies during the Performance
Cycle, the value of each such company’s stock at the beginning and end of the
Performance Cycle shall be established based on the average of the averages of
the high and low trading prices of the applicable stock on the principal
exchange on which the stock trades for the 15 trading days occurring immediately
prior to the beginning or end of the Performance Cycle, as the case may be. Such
averages for each such company (including the Corporation) shall be referred to
herein as the “Beginning Average Value” and the “Ending Average Value.” As soon
as practicable after the completion of the Performance Cycle, the total
shareholder returns of the Comparison Companies will be calculated and ranked
from highest to lowest. The Corporation’s total shareholder return will then be
ranked in terms of which percentile it would have placed in among the Comparison
Companies. In calculating the total shareholder return with respect to either
the Corporation or any of the Comparison Companies, the Committee shall make or
shall cause to be made such appropriate adjustments to the calculation of total
shareholder return for such entity (including, without limitation, adjusting the
Beginning Average Value) as shall be necessary or appropriate to avoid an
artificial increase or decrease in such return as a result of a

-2-



--------------------------------------------------------------------------------



 



stock split (including a reverse stock split), recapitalization, or other
similar event affecting the capital structure of such entity that does not
involve the issuance of the entity’s securities in exchange for money, property,
or other consideration.
          (d) Percentage of Performance Units Earned. The extent to which
Performance Units shall become earned on the vesting date described in Section
2(a) shall be determined according to the following schedule:

          Relative   Percent of Performance   Performance Level Percentile  
Units Earned
85th or higher
    200 %
50th
    100 %
25th
    50 %
Under 25th
    0 %

To the extent that the Corporation’s total shareholder return ranks in a
percentile between the 25th and the 50th percentile, or between the 50th and the
85th percentile, of comparative performance, then the number of Performance
Units earned on the vesting date shall be determined by multiplying the relative
percentile of comparative performance achieved by the Corporation by two (e.g.,
if the Corporation’s total shareholder return would have placed in the 40th
percentile, then 80% of the Performance Units covered by the Award become earned
on the vesting date; if the Corporation’s total shareholder return would have
placed in the 75th percentile, then 150% of the Performance Units covered by the
Award become earned on the vesting date).
          4. Termination of Employment. Except as provided in this Section 4 or
in Section 5, the Participant shall not have any right to any payment hereunder
unless the Participant is employed by the Corporation or a Subsidiary on the
date the Performance Units subject to this Award are settled pursuant to Section
2(a) (or would have been settled without regard to any other provision of
Section 2).
          (a) Qualifying Termination. If the Participant’s employment terminates
by reason of a Qualifying Termination on or after December 31, 2010, the
Participant shall be entitled to payment in respect of the Performance Units
covered by the Award. Any payment made pursuant to a Qualifying Termination or
pursuant to an employment agreement shall be in an amount equal to the same
Payment Value (without pro-ration) in respect of the Performance Units covered
by the Award as would have been payable, and at the same time and subject to the
same conditions, had the Participant’s employment continued until the end of the
Performance Cycle.
          (b) Termination for any Other Reason. Unless otherwise determined by
the Committee, if the Participant’s employment is terminated prior to the date
on which the Performance Units subject to this Award are settled pursuant to
Section 2(a) (or would have been settled without regard to any other provision
of Section 2) for any reason other than a Qualifying

-3-



--------------------------------------------------------------------------------



 



Termination occurring on or after December 31, 2010, all of the Participant’s
rights to Performance Units covered by the Award shall be immediately forfeited
and canceled without further action by the Corporation or the Participant as of
the date of such termination of employment. Notwithstanding the preceding
sentence, the Participant’s Performance Units shall be immediately forfeited and
canceled without further action by the Corporation or the Participant upon the
Participant’s termination of employment for Cause. For purposes of the Award,
the term “Retirement” shall mean a termination of the Participant’s employment
other than for Cause at or after the Participant’s normal retirement age or
earliest retirement date, in each case as specified in the Pension Plan of The
Chubb Corporation or its successor (the “Pension Plan”). Accordingly, all of the
Participant’s Performance Units shall be forfeited and canceled without further
action by the Corporation or the Participant as of the date a Participant is
terminated for Cause, whether prior to, on, or after the Participant’s normal
retirement age or earliest retirement date, in each case as specified in the
Pension Plan.
          (c) Transfers between the Corporation and Subsidiaries; Leaves, Other
Absences and Suspension. Transfer from the Corporation to a Subsidiary, from a
Subsidiary to the Corporation, or from one Subsidiary to another shall not be
considered a termination of employment. Any question regarding whether a
Participant’s employment has terminated in connection with a leave of absence or
other absence from active employment shall be determined by the Committee, in
its sole discretion, taking into account the provisions of applicable law and
the Corporation’s generally applicable employment policies and practices. The
Committee also may suspend the operation of the termination of employment
provisions of this Agreement for such period and upon such terms and conditions
as it may deem necessary or appropriate to further the interests of the
Corporation.
     5. Change in Control. Notwithstanding anything in Section 2 or 3 to the
contrary, Section 9 of the Plan shall apply in the event of a Change in Control.
     6. Adjustment in Capitalization. In the event that the Committee shall
determine that any stock dividend, stock split, share combination, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of Performance Units
subject to this Award and/or, if deemed appropriate, make provision for a cash
payment to the person holding this Award; provided, however, that, unless the
Committee determines otherwise, the number of Performance Units subject to this
Award always shall be a whole number.
     7. Restrictions on Transfer. Performance Units may not be sold, assigned,
hypothecated, pledged, or otherwise transferred or encumbered in any manner
except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee”(as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

-4-



--------------------------------------------------------------------------------



 



     8. No Rights as a Shareholder. Until shares of Stock are issued, if at all,
in satisfaction of the Corporation’s obligations under this Award, in the time
and manner specified in Section 2 or 5, the Participant shall have no rights as
a shareholder.
     9. Notice. Any notice given hereunder to the Corporation shall be addressed
to The Chubb Corporation, Attention Secretary, 15 Mountain View Road, P.O. Box
1615, Warren, New Jersey 07061-1615, and any notice given hereunder to the
Participant shall be addressed to the Participant at the Participant’s address
as shown on the records of the Corporation.
     10. Restrictive Covenants. As a condition to the receipt of the Award made
hereby, the Participant agrees to be bound by the terms and conditions hereof
and of the Plan, including the following restrictive covenants:
          (a) Non-Disclosure. The Participant shall not, without prior written
authorization from the Committee, disclose to anyone outside the Corporation, or
use (other than in the Corporation’s or any of the Subsidiaries’ business), any
confidential information or material relating to the business of the Corporation
or any of the Subsidiaries that is acquired by the Participant either during or
after employment with the Corporation or any of the Subsidiaries.
          (b) Non-Solicitation. Unless the Participant has received prior
written authorization from the Committee, the Participant shall not during his
or her employment or service with the Corporation or any of the Subsidiaries and
for a period of one (1) year following any termination of such employment or
service relationship (the “Restricted Period”):
          (i) Directly or indirectly, employ, solicit, persuade, encourage, or
induce any individual employed by the Corporation or any of the Subsidiaries to
become employed by or associated with any person or entity other than the
Corporation or any of the Subsidiaries; or
          (ii) Directly or indirectly, solicit business on behalf of a
Competitive Business from any Customer with whom the Participant has had, or
employees reporting to the Participant have had, personal contact or dealings
with on behalf of the Corporation or any of the Subsidiaries during the one
(1) year period preceding the Restricted Period.
          (c) Non-Competition. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not, whether during his
or her employment or service with the Corporation or any of the Subsidiaries or
during the Restricted Period, directly or indirectly compete with the business
of the Corporation or any of the Subsidiaries by becoming an officer, agent,
employee, consultant, partner, or director of a Competitive Business, or
otherwise render services to or assist or hold an interest (except as a less
than one (1) percent shareholder of a public company) in any Competitive
Business. Notwithstanding the foregoing, it shall not be a violation of this
Section 10(c) for the Participant to serve as a director for any entity which
would otherwise be a Competitive Business if the Participant was serving as a
director for such entity at the time of his or her termination of employment in
compliance with the Corporation’s Policy Statement on Conflict of Interest.

-5-



--------------------------------------------------------------------------------



 



          “Customer” shall mean a person or entity to which the Corporation or
any of the Subsidiaries is at the time providing services (which includes the
provision of insurance or any other contractual obligation under any products of
the Corporation or any of the Subsidiaries); for avoidance of doubt, it is
understood and agreed that the term “Customer” includes any broker, agent, or
other third party acting for or on behalf of such broker or agent.
          “Competitive Business” shall mean any person or entity (including any
joint venture, partnership, firm, corporation or limited liability company) that
engages, directly or indirectly, in the property and casualty insurance
business, including, but not limited to, commercial insurance, personal
insurance, specialty insurance, surety, excess and surplus lines, and/or
reinsurance, and/or any other business that is a significant business of, the
Corporation and the Subsidiaries as of the date of the Participant’s termination
of employment or service with the Corporation or any of the Subsidiaries;
provided however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation or any of the
Subsidiaries, such business is no longer a business of the Corporation or any of
the Subsidiaries.
          (d) Inventions. A Participant shall disclose promptly and assign to
the Corporation all right, title, and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Corporation or any of the Subsidiaries, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any of
the Subsidiaries and shall do anything reasonably necessary to enable the
Corporation or any of the Subsidiaries to secure a patent, copyright or any
other intellectual property rights where appropriate in the United States and in
foreign countries.
          (e) Relief with Respect to Violations of Covenants. Failure to comply
with the provisions of this Section 10 at any point before payment in respect of
earned Performance Units covered by the Award is made pursuant to the provisions
of Section 2 or 5 shall cause all Performance Units covered by the Award to be
canceled and rescinded without any payment therefor. For the avoidance of doubt,
following a failure to comply with this Section 10, payments in respect of any
portion of the Performance Units covered by the Award that have been deferred
under the Deferred Compensation Plan in accordance with Section 2 hereof shall
be forfeited, and accordingly the Participant shall have no further right to
receive any such payment(s). In the event that all or any portion of the
Performance Units covered by this Award shall have been settled in accordance
with the terms of this Agreement within twelve (12) months of the date on which
any breach by the Participant of any of the provisions of this Section 10 shall
have first occurred, the Committee may require that the Participant repay (with
interest or appreciation (if any), as applicable, determined up to the date
payment is made), and the Participant shall promptly repay, to the Corporation
the value of any cash or property (including the Fair Market Value of any Stock)
conveyed to the Participant within such period in respect of such Performance
Units. Additionally, the Participant agrees that the Corporation shall be
entitled to an injunction, restraining order, or such other equitable relief
restraining the Participant from committing any violation of the covenants or
obligations contained in this Section 10. These rescission rights and injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Corporation may have at law or in equity. The Participant acknowledges and
agrees that the covenants and obligations in this Section 10 relate to special,

-6-



--------------------------------------------------------------------------------



 



unique, and extraordinary matters and that a violation or threatened violation
of any of the terms of such covenants or obligations will cause the Corporation
and the Subsidiaries irreparable injury for which adequate remedies are not
available at law.
          (f) Reformation. The Participant agrees that the provisions of this
Section 10 are necessary and reasonable to protect the Corporation in the
conduct of its business. If any restriction contained in this Section 10 shall
be deemed to be invalid, illegal, or unenforceable by reason of the extent,
duration, or geographical scope hereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.
     11. Withholding. The Corporation shall have the right to deduct from all
amounts paid to the Participant in cash in respect of Performance Units covered
by the Award any amount of taxes required by law to be withheld as may be
necessary in the opinion of the Corporation to satisfy tax withholding required
under the laws of any country, state, province, city, or other jurisdiction. In
the case of any payments of Performance Units covered by the Award in the form
of Stock, at the Committee’s discretion, the Participant shall be required to
either pay to the Corporation the amount of any taxes required to be withheld
with respect to such Stock or, in lieu thereof, the Corporation shall have the
right to retain (or the Participant may be offered the opportunity to elect to
tender) the number of shares of Stock whose Fair Market Value equals such amount
required to be withheld.
     12. Committee Discretion; Delegation. Notwithstanding anything contained in
this Agreement to the contrary, the Committee may take any action that is
authorized under the terms of the Plan that is not contrary to the express terms
hereof, including permitting the Participant to receive (upon such terms and
conditions as the Committee shall determine) all or a portion of the Performance
Units covered by the Award, up to the maximum amount that would have been
payable, despite the termination of the Participant’s employment prior to the
settlement date specified pursuant to Section 2(a). Nothing in this Agreement
shall limit or in any way restrict the power of the Committee, consistent with
the terms of the Plan, to delegate any of the powers reserved to it hereunder to
such person or persons as it shall designate from time to time.
     13. No Right to Continued Employment. Neither the execution and delivery
hereof nor the granting of the Award shall constitute or be evidence of any
agreement or understanding, express or implied, on the part of the Corporation
or any of the Subsidiaries to employ or continue the employment of the
Participant for any period.
     14. Governing Law. The Award and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New Jersey (without reference to the principles of conflicts of law).
     15. Signature in Counterpart. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument. This Agreement may be accepted
by the Participant by means of manual signature, electronic signature, or
electronic acceptance.

-7-



--------------------------------------------------------------------------------



 



     16. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
     17. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time prior to payment in any manner not
inconsistent with the terms of the Plan. Any such action by the Committee shall
be subject to the Participant’s consent if the Committee determines that such
action would have a materially adverse effect on the Participant’s rights under
such Award, whether in whole or in part. Notwithstanding the foregoing, the
Committee, in its sole discretion, may amend an Award if it determines such
amendment is necessary or advisable for the Corporation to comply with
applicable law (including Section 409A of the Code), regulation, rule, or
accounting standard. As soon as is administratively practicable following the
date of any such amendment to this Agreement, the Corporation shall notify the
Participant of the amendment; provided, however, that failure to provide such
notice shall not invalidate or otherwise impair the enforceability of such
amendment.
     18. Sections and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and
the Participant have executed this Agreement in duplicate as of the day and year
first above written.

            THE CHUBB CORPORATION
      By:                                      By:           Participant       
     

-8-